Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…operating a storage device configured for connection with a host, the method comprising: receiving data from the host and temporarily storing the data in a main memory; receiving a user input through an input unit; in response to determining the user input is received and the storage device is communicating with the host, executing in response to determining the user input is received, the storage device is not communicating with the host and the storage device is executing a background operation, completing the background operation before executing the backup operation; in response to determining the user input is received and the storage device is neither communicating with the host nor executing a background operation, executing a recovery operation of recovering from an abnormal state; and providing a storage device operating state indication to a user through an output unit during execution of each of the backup operation, the background operation, and the recovery operation.” Claims 22 and 28 have similar limitations.

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
The sited prior art include Estakhri, (US 2003/0161199) teaches a memory drive having LED controller which lights up according to the signal from the computer corresponding to the execution of a backup/recovery operation.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
December 3, 2021